PER CURIAM.
This is an action at law by the Charleston Bridge Company against the American Fire Insurance Company to recover for damage alleged to have been caused to the plaintiff’s bridge by the cyclone of August 27, 1893. The policy was similar in terms to that sued on in case No. 97, October term, 1894 (Phenix Ins. Co. v. Charleston Bridge Co., 65 Fed. 628), in which the judgment has been affirmed. The case was removed under similar circumstances from the state court, and was submitted to the same jury, upon the same evidence, and with similar instructions and rulings. For the reasons stated in No. 97, the judgment is affirmed.